             Case 3:20-cv-01009-MPS Document 38 Filed 09/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
                                                                x

DEBBI COTTERELL,
                                                                : Case No.:
                             Plaintiff,                         : 3:20-cv-01009-MPS

             -against-

GENERAL MOTORS, LLC, ACAR LEASING LLC d/b/a :
GENERAL MOTORS FINANICAL LEASING,
RICHARD CHEVROLET, INC. AND H & L
CHEVROLET, INC.,


                                      Defendants.
                                                                X

  DEFENDANT'S, H & L CHEVROLET, INC.'s, MOTION TO DIMISSS PLAINTIFF'S
                        AMENDED COMPLAINT

         Upon the accompanying Memorandum of Law, the Exhibit attached thereto, and the

pleadings heretofore had herein, Defendant H & L CHEVROLET, INC., moves this Court before

for an order pursuant to Federal Rules of Civil Procedure 12(b)(6) dismissing the Plaintiffs,

DEBBI COTTERELL, Amended Complaint dated August 12, 2020 in its entirety, and for such

other and further relief as the Court deems just and equitable as the Plaintiff has failed to state a

claim upon which relief may be granted because:

         1. The Plaintiffs Second Cause of Action sounding in Connecticut Unfair Trade Practices

              Act ("CUTPA") cannot stand as the Plaintiff has plead CUTPA in connection with a

              product liability claim which is incompatible, the Plaintiff has not asserted a deceptive

              act by this Defendant which satisfies the Cigarette Rule and has not established that the

              service this Defendant did was performed in connection with the financial or pecuniary

              interests of this Defendant, especially as the Plaintiff alleges the alleged defect was




8023 84v.1
            Case 3:20-cv-01009-MPS Document 38 Filed 09/15/20 Page 2 of 3



             under warranty and was outside of the financial interests of this Defendant, and

             therefore, this claim against this Defendant is improper and should be dismissed;

        2. The Plaintiff's Fourth Cause of Action sounding in product liability does not allege or

             make a prima facie claim that this Defendant is a Seller as defined by C.G.S. §§ 52-

             572m., et seq. which is prerequisite to pursue this statutory cause of action against this

             Defendant, and therefore, any claim for Product Liability against this Defendant is

             improper and should be dismissed or in the alternative the Plaintiffs Fourth Cause of

             Action fails as it was not brought within the applicable statute of limitations. ;




Dated: September 15, 2020




                                                THE DEFENDANT,
                                                H & L Chevrolet, Inc.


                                                By:     /s/ Eric W.F. Niederer
                                                        Eric Niederer, Esq. (ct25773)
                                                        1010 Washington Boulevard
                                                        Stamford, Connecticut 06901
                                                        Telephone No. (203) 388-9100
                                                        Facsimile No. (203) 388-9101
                                                        Eric.Niederer@wilsonelser.com




802384v.1
            Case 3:20-cv-01009-MPS Document 38 Filed 09/15/20 Page 3 of 3



                                       CERTIFICATION

        I certify that a copy of this document was mailed or delivered electronically or non-
electronically on September 15, 2020 to all attorneys and self-represented parties of record and to
all parties who have not appeared in this matter and that written consent for electronic delivery
was received from all attorneys and self-represented parties receiving electronic delivery.

Debbi Cotterell via email: debbisinnns@gmail.com

ACAR Leasing LTD. c/o Michael T. Grant, Esq. via email: mtgrant(&.duanemorris.com

Richard Chevrolet, Inc. c/o Edward N. Storck, III, Esq. via email: enstorck6-2),ryandelucalaw.com

General Motors, LLC c/o Timothy J. Duggan Esq. via email: tjd@dcclawyers.com

                                                      /S/ Eric W.F. Niederer
                                                        Eric W.F. Niederer




802384v.1
